Case 1:19-cv-00850-JB-B Document 69 Filed 12/04/20 Page 1 of 11         PageID #: 733




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISON


JAMES R. DRIGGERS,

      Plaintiff,

vs.                                               Case No. 1:19-cv-00850-JB-B

CALIBER HOME LOANS, INC.,
FAY SERVICING, LLC, and
CITIBANK N.A. AS TRUSTEE FOR
CMLTI ASSET TRUST,

      Defendants.

         Defendant Fay Servicing’s Reply to Plaintiff’s Response to its
                      Motion for Summary Judgment

      COMES NOW, Fay Servicing, LLC, and files this Reply to the Plaintiff’s

Response [Doc. 66] to its Motion for Summary Judgment [Doc. 59], respectfully

showing this Honorable Court as follows:


I.    Driggers does not supply evidence that Fay violated RESPA.

      RESPA requires Fay to respond to Driggers’s Notices of Error (each an

“NOE”). See 12 U.S.C. §2605(e)(1)(A), (e)(1)(B), and (e)(2). It was first alleged that

there were three NOEs, but there is only evidence that one, the NOE dated February

27, 2019 [doc. 56-16], was ever actually delivered. This lone NOE is the focus of

Driggers’s response. Response, Doc. 66, pgs. 6-8.


                                          1
Case 1:19-cv-00850-JB-B Document 69 Filed 12/04/20 Page 2 of 11        PageID #: 734




      Raising no issue as to the receipt or timeliness of Fay’s response [doc. 56-14]

to the NOE in question, Driggers attempts to establish a claim charging Fay’s

response did not “properly address” three issues raised in the NOE: (i) a perceived

error in the November 2018 mortgage statement, (ii) a prospective increase in the

monthly payment amount, and (iii) payment of “nonexistent property taxes.” This

interpretation of Fay’s ninety-seven-page response is detached from reality. No reply

is as effectively dispositive of this nonsense as a comparison of the two documents.

      The opening paragraph of the NOE suggests a mistake in the November 2018

mortgage statement [Doc. 56-16, pg. 1]. In its response, Fay duplicates Driggers’s

inquiry, nearly verbatim, and follows that with a complete explanation of the issue

under the “ANSWER.” Responses, Doc. 56-14, pg. 1. Fay goes on to dispel each of

Driggers’ misconceptions about the mortgage statement dated November 10, 2018,

as there is no statement dated November 20, 2018 as the NOE incorrectly suggests.

Fay’s response also explains that the $635.00 is not actually a mortgage payment,

but rather an escrow refund. It also explains that Driggers’s payment of $604.08 was

not received until November 14, 2018, after the statement at issue was sent, and that

the payment was applied to satisfy the mortgage payment due November 1, 2018.

The response also attaches and specifically cites copies of all supporting

documentation, including a complete account analysis [Doc. 56-14, pg. 55] that

supports the figures and dates provided. That Driggers would lead his defense with


                                         2
Case 1:19-cv-00850-JB-B Document 69 Filed 12/04/20 Page 3 of 11          PageID #: 735




the plainly false contention that Fay failed to give a proper response on this issue is

indicative of the kind and quality of his overall position.

      Fay’s response also plainly provided a full explanation of the prospective

payment increase and specifically its relation to the added expense of Forced Placed

Insurance. Driggers concedes that Force Placed Insurance was necessary due to a

lapse of his previous Forced Placed policy. Response, Doc. 66, pgs. 2-3, ¶¶10-11.

On this issue Fay’s response included a complete explanation, a full accounting

showing the specific insurance disbursement on January 21, 2019 [Doc. 56-14, pg.

55], a full copy of the Forced Placed Insurance Policy [Doc. 56-14, pgs. 7-22], and

multiple notices, previously delivered to Driggers, warning him about the lapse of

his insurance and the potential for additional expense of Force Placed Insurance

[doc. 56, pgs. 4-6 and 24-30]. Again, it is difficult to image how Fay’s response

could have been more responsive. Notably, Fay’s response does not include

treatment of “nonexistent property taxes,” but only because that issue is not

referenced at all in the NOE and not relevant to any of Fay’s analysis of an issue

actually stated therein.

      Driggers’s inability to understand the dispositive effect of the evidence

presented or his displeasure with the fact that the circumstances do not yield an

immediate windfall in his favor are not circumstances sufficient to generate a

RESPA claim. See e.g. Bates v. JPMorgan Chase Bank, N.A., 768 F. 3d 1126, 1133


                                           3
Case 1:19-cv-00850-JB-B Document 69 Filed 12/04/20 Page 4 of 11            PageID #: 736




(11th Cir. 2014) (2014)(Finding that servicer's response was sufficient where it

provided reasons supporting its belief that the account was correct, regardless of

whether borrower “was confused and/or unsatisfied with this answer”); Chipka v.

Bank of Am., 355 Fed. Appx 380, (11th Cir. 2009)(No RESPA violation occurred

where servicer provided explanation of why borrower was incorrect about the

account’s history). Fay has obviously discharged its duties under RESPA. Fay’s

NOE response more than satisfies its RESPA obligations, so there is no genuine

issue of material fact for trial. Fay is entitled to a judgment in its favor on Driggers’s

RESPA claim as a matter of law.



II.   Driggers does not supply evidence that Fay is a “debt collector” under
      the FDCPA.

      The FDCPA only applies to entities failing within its definition of “debt

collector.” Driggers MSJ Response, Doc. 66, pg. 8; see also 15 U.S.C. § 1692a(6).

Driggers concedes that this crucial definition excludes anyone collecting a debt in

their own name or a debt “which was not in default at the time it was obtained by

such person.” Response, doc. 66, pg. 10 (quoting 15 U.S.C. § 1692a(6)(f)). Despite

having testified himself that his loan was not in default at the time Fay acquired its

servicing rights [Doc. 56-6, pg. 7], despite Fay’s agreement that the loan was not in

default, despite Fay’s accounting which proves that the loan was not in default [doc.

56-8, pg. 2], even despite his own bank statements [doc. 60-7, pg. 2] and Caliber’s
                                            4
Case 1:19-cv-00850-JB-B Document 69 Filed 12/04/20 Page 5 of 11           PageID #: 737




accounting [doc. 60-6, pg. 2 and 60-11] confirming that the October 2018 payment

was paid on October 9, 2018, and no past due balance was owed as of November 1,

2018, Driggers nonetheless attempts to create an issue of fact as to whether Fay

“considered” the loan to be in default. Driggers MSJ Response, doc. 66, pg. 2, ¶6

and pg. 8. Just like his attempted RESPA argument, this contention is detached from

reality and plainly false. Driggers could not possibly and does not actually have any

concept of what Fay’s considerations might be. More important for present

considerations, Driggers offers no evidence to support his nonsensical theory.

      Driggers argument provides that because the November 2018 mortgage

statement [doc. 56-14, pgs. 51-52] shows the loan as past due in the amount of

$604.08 it must be that Fay considered the loan unpaid for October 2018. Response,

doc. 66, pg. 8. This is not a correct interpretation of statement in question. Driggers’s

mortgage payment is due on the first of the month, but Fay’s NOE response [doc.

56-14, pg. 1] and Fay’s servicing notes confirm Driggers made his November

payment by phone on November 13, 2018 [doc. 56-15, pg. 11] and was registered to

his account on November 14, 2018 [doc. 56-8, pg. 2]. The statement at issue is dated

November 10, 2018, before the November payment was made. The statement says

that as of November 10, $604.08 is past due because at the time the November 2018

payment had not been made. The statement says that the amount that will be due on

December 1, 2018 is $1,208.16, because again at the time the statement was issued


                                           5
Case 1:19-cv-00850-JB-B Document 69 Filed 12/04/20 Page 6 of 11        PageID #: 738




(November 10) the November payment had not yet been made. Driggers’s

interpretation misses the nuance of timing entirely and assumes that the statement

conveys a past due October payment. It does not. The two payments noted in the

November 10, 2018 statement are for November and December 2018, not October

and November 2018. This statement does not support Driggers’s argument that Fay

considered his loan past due for October 2018.

      Driggers also suggests that because “the very first entry” in Fay’s servicing

notes references a “delinquency” [56-15, pg. 11], it must be that Fay considered the

loan past due for October 2018. Again, this argument neglects to consider the date

of the entry. This first entry was made on November 6, 2018. On that date Driggers

account was delinquent for the November 2018 payment, which was due on the 1st ,

but not paid until the 13th. The “delinquency” referenced here is not October, but

November 2018. This entry also does not support Driggers’s argument that Fay

considered his loan past due for October 2018.

      Having come up empty in his two attempts to support his “consideration”

argument, Driggers has no evidence tending to show that Fay meets the statutory

definition of a “debt collector” under the circumstances presented. Driggers cannot

prove that the FDCPA applies, so there is no genuine issue of material fact for trial

and Fay is entitled to a judgment in its favor as a matter of law.




                                           6
Case 1:19-cv-00850-JB-B Document 69 Filed 12/04/20 Page 7 of 11         PageID #: 739




III.   There is no evidence that Citibank breached the terms of Driggers’s
       mortgage.

       Driggers’s claim for breach of contract against Fay and Citibank avers that

the defendants violated the terms of the mortgage by (i) “failing to apply Plaintiff’s

payments correctly,” and (ii) improperly “charging late fees and other default related

charges.” Amend. Compl., doc. 20, pg. 15, ¶110. Fay argued in its Motion for

Summary Judgment that this claim fails as matter of law because there is no contract

between the borrower, Driggers, and the mortgage servicer, Fay. MSJ, doc. 56, pgs.

13-14. Driggers made no response to this argument.

       For its part in the Motion for Summary Judgment, Citibank argued that

Driggers’s possessed no evidence to support the averment that it had (i) misapplied

payments or (ii) improperly charged late fees. Id. Driggers also did not respond to

this argument.

       Instead, Driggers’s response attempts to avoid summary judgment on his

claim of breach of contract by announcing a new form of breach, where he claims

Citibank collected “amounts for escrow of nonexistent property taxes.” Response,

doc. 66, pgs. 11-12. The time for amendments to the pleadings has long been closed,

and Driggers’s attempt to avoid summary judgment by formulating a new breach

claim is wholly improper. See San Francisco Residence Club, Inc. v. Baswell-

Guthrie, 897 F. Supp. 2d 1122, 1200 (N.D. Ala. 2012)(“A plaintiff may not

introduce a new claim or theory—one not found in the complaint—in response to a
                                          7
Case 1:19-cv-00850-JB-B Document 69 Filed 12/04/20 Page 8 of 11           PageID #: 740




motion for summary judgment.”); Gilmour v. Gates, McDonald & Co., 382 F.3d

1312, 1313 (11th Cir.2004) (The “liberal pleading standard” mandated by Federal

Rule of Civil Procedure 8 does not afford plaintiffs an opportunity to raise new

claims at the summary judgment stage.) Driggers having failed to respond to the

dispositive issues raised in the Motion for Summary Judgement, and further there

being no evidence of a contract between Driggers and Fay and no evidence that

Citibank misapplied any payment or charged an improper fee, both defendants are

entitled to a judgment in their favor on this claim as a matter of law.

      In the interest of complete disposition, it should also be noted that Driggers’s

new breach claim suffers the same fate as his prior claims: failure as a matter of law.

Driggers openly concedes that the mortgage not only permits, but “requires the

payment of ‘Escrow Items’ such as property taxes;” therefore, the action charged -

collection of property tax escrow – fails to even state a claim for breach. Response,

doc. 66, pg. 12 (citing Mortgage, doc. 56-14, pgs. 32-33, ¶3) Driggers attempts to

elevate the circumstances by arguing, or at least implying, that Fay had knowledge

that his property was tax exempt and nonetheless attempted to collect property tax

escrow. Fay’s knowledge or intent is not an element of a claim for breach of contract.

Moreover, just like when he attempted to inject his own understanding of how Fay

considered his loan in default, Driggers has no knowledge and no evidence to

support his current contention of what Fay knew about his property tax issue or


                                           8
Case 1:19-cv-00850-JB-B Document 69 Filed 12/04/20 Page 9 of 11          PageID #: 741




when. To the extent that this claim relates to a failure by Caliber to inform Fay of

Driggers’s tax-exempt status, that claim has been settled and waived [doc. 56-9, filed

under seal]. Further, Fay’s servicing notes reflect that the Driggers first informed it

of his tax-exempt status during a call on March 19, 2019 [doc. 56-15, pg. 8]. Fay’s

notes also show that it immediately researched the issue and confirmed, on or about

March 28, 2019, that Driggers’s property was, in fact, tax exempt. Id. Effective April

3 and 4, 2019, Fay engaged a series of account corrections to adjust Driggers’s

escrow account and cease any escrow activities related to property taxes. Fay

Accounting, doc. 56-8, pg. 2. These adjustments notwithstanding, Driggers’s escrow

account still suffered a shortage, which resulted in a negative balance of -$335.58

after the disbursement on November 5, 2019 to pay his Forced Placed Hazard

Insurance. Id., pg. 1. This means that Driggers actually owed more in escrow than

he had paid up to that point, notwithstanding his tax exemption. The accounting

shows that escrow funds collected Fay were, in fact, owed and then some. Fay never

disbursed any money for the payment of property taxes [doc. 56-8], and Fay’s

preemptive collection of property taxes actually resulted in a boon to Driggers’

escrow account that was correctly applied by Fay to reduce the escrow shortage

otherwise caused by Driggers’s Forced Placed Insurance.

      As discussed above, Driggers is not permitted to reshape his breach claim

solely to avoid summary judgment, but even if that were not the case Citibank would


                                          9
Case 1:19-cv-00850-JB-B Document 69 Filed 12/04/20 Page 10 of 11           PageID #: 742




still be entitled to summary judgment on this claim due to a lack of essential evidence

that the terms of the mortgage were violated or that the circumstances resulted in

any compensable harm to Driggers. In the absence of any genuine issue of material

fact for trial and Fay is entitled to a judgment in its favor as a matter of law.

      WHEREFORE, the premises considered, Fay and Citibank move the Court to

enter summary judgment in their favor on the three remaining claims in this case.

      Respectfully submitted on December 4, 2020.


                                                _s/ Timothy P. Pittman________
                                                Timothy P. Pittman (ASB-0075-I51P)
                                                Amanda Becket
                                                RUBIN LUBLIN, LLC
                                                200 Clinton Avenue West, Suite 406
                                                Huntsville, AL 35801
                                                (678) 281-2972 (Telephone)
                                                (404) 601-5095 (Facsimile)
                                                tpittman@rubinlublin.com
                                                abeckett@rubinlublin.com

                                                Attorneys for Citibank and Fay




                                           10
Case 1:19-cv-00850-JB-B Document 69 Filed 12/04/20 Page 11 of 11    PageID #: 743




                         CERTIFICATE OF SERVICE

      I hereby certify that on December 4, 2020, a true and correct copy of the

foregoing was served upon all parties as follows:


      Earl P. Underwood, Jr.                 via CM/ECF email
      Kenneth J. Riemer
      Underwood & Riemer, P.C.
      21 S Section Street
      Fairhope, Alabama 36532
      epu@urlaw.onmicrosoft.com
      kriemer01@gmail.com
      Attorney for Plaintiff


                                             _s/ Timothy P. Pittman________
                                             Timothy P. Pittman (ASB-0075-I51P)




                                        11
